*855Contrary to the defendant’s contention, the People demonstrated by clear and convincing evidence that the defendant’s relationship with the complainant “had been established or promoted for the primary purpose of victimization,” such that the County Court properly assessed the defendant 20 points under risk factor seven (Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 12 [2006]; see People v Taylor, 48 AD3d 775, 776 [2008]; People v Grosfeld, 35 AD3d 692, 693 [2006]). Accordingly, the defendant was properly adjudicated a level two sex offender.
In light of our determination, we need not reach the parties’ remaining contentions. Skelos, J.P, Dickerson, Belen and Miller, JJ., concur.